Exhibit 10.1

 

EXECUTION

 

REGISTRATION RIGHTS AGREEMENT

 

 

by and between

 

 

AXCELIS TECHNOLOGIES, INC.,

 

as Issuer,

 

and

 

QUANTUM PARTNERS LDC,

 

as Purchaser

 

 

Dated as of May 2, 2006

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT dated as of May 2, 2006 by and between Axcelis
Technologies, Inc., a Delaware corporation (the “Company”), and Quantum Partners
LDC, a Cayman Islands limited duration company (the “Purchaser”), pursuant to
the Exchange and Purchase Agreement dated May 2, 2006 (the “Purchase
Agreement”), between the Company and the Purchaser. In order to induce the
Purchaser to enter into the Purchase Agreement, the Company has agreed to
provide the registration rights set forth in this Agreement. The execution of
this Agreement is a condition to the closing under the Purchase Agreement.

 

The Company agrees with the Purchaser, (i) for its benefit as Purchaser and (ii)
for the benefit of the beneficial owners (including the Purchaser) from time to
time of the Notes (as defined herein) and the beneficial owners from time to
time of the Underlying Common Stock (as defined herein) issued upon conversion
of the Notes (each of the foregoing a “Holder” and together the “Holders”), as
follows:

 


(A)           DEFINITIONS. CAPITALIZED TERMS USED HEREIN WITHOUT DEFINITION
SHALL HAVE THEIR RESPECTIVE MEANINGS SET FORTH IN THE PURCHASE AGREEMENT. AS
USED IN THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 

“Affiliate” means with respect to any specified person, an “affiliate,” as
defined in Rule 144, of such person.

 

“Amendment Effectiveness Deadline Date” has the meaning set forth in Section
2(d) hereof.

 

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which either banking institutions in The City of New York are
authorized or obligated by law or executive order to close or the SEC is closed.

 

“Common Stock” means the shares of common stock, $0.001 par value, of the
Company, together with the rights evidenced by such common stock to the extent
provided in the Rights Agreement dated as of June 30, 2000 between the Company
and EquiServe Trust Company N.A. (or any substitute rights), and any other
shares of common stock (and accompanying rights) as may constitute “Common
Stock” for purposes of the Indenture, including the Underlying Common Stock.

 

“Conversion Price” has the meaning assigned such term in the Indenture.

 

“Damages Accrual Period” has the meaning set forth in Section 2(e) hereof.

 

“Damages Payment Date” means each January 15 and July 15.

 

“Deferral Notice” has the meaning set forth in Section 3(i) hereof.

 

“Deferral Period” has the meaning set forth in Section 3(i) hereof.

 

“Effectiveness Deadline Date” has the meaning set forth in Section 2(a) hereof.

 

1

--------------------------------------------------------------------------------


 

“Effectiveness Period” means the period commencing on the date hereof and ending
on the date that all Registrable Securities have ceased to be Registrable
Securities.

 

“Event” has the meaning set forth in Section 2(e) hereof.

 

“Event Date” has the meaning set forth in Section 2(e) hereof.

 

“Event Termination Date” has the meaning set forth in Section 2(e) hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Filing Deadline Date” has the meaning set forth in Section 2(a) hereof.

 

“Holder” has the meaning set forth in the second paragraph of this Agreement.

 

“Indenture” means the Indenture, dated as of May 2, 2006, between the Company
and U.S. Bank National Association, as trustee, pursuant to which the Notes are
being issued.

 

“Initial Shelf Registration Statement” has the meaning set forth in Section 2(a)
hereof.

 

“Issue Date” means the first date of original issuance of the Notes.

 

“Liquidated Damages Amount” has the meaning set forth in Section 2(e) hereof.

 

“Losses” has the meaning set forth in Section 6 hereof.

 

“Material Event” has the meaning set forth in Section 3(i) hereof.

 

“Notes” means the 4 1/4% Convertible Senior Subordinated Notes due 2009 of the
Company to be purchased or exchanged for pursuant to the Purchase Agreement.

 

“Notice and Questionnaire” has the meaning set forth in Section 2(d) hereof.

 

“Notice Holder” has the meaning set forth in Section 2(a) hereof.

 

“Purchase Agreement” has the meaning set forth in the preamble hereof.

 

“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any amendment or prospectus supplement, including
post-effective amendments, and all materials incorporated by reference or
explicitly deemed to be incorporated by reference in such Prospectus.

 

“Purchaser” has the meaning set forth in the preamble hereof.

 

“Record Holder” means with respect to any Damages Payment Date relating to any
Notes or Underlying Common Stock as to which any Liquidated Damages Amount has
accrued, the

 

2

--------------------------------------------------------------------------------


 

registered holder of such Note or Underlying Common Stock on the January 1
immediately preceding a Damages Payment Date occurring on a January 15, and on
the July 1 immediately preceding a Damages Payment Date occurring on a July 15.

 

“Registrable Securities” means the Notes until such Notes have been converted
into or exchanged for the Underlying Common Stock and, at all times subsequent
to any such conversion or exchange the Underlying Common Stock and any
securities into or for which such Underlying Common Stock has been converted or
exchanged, and any security issued with respect thereto upon any stock dividend,
split or similar event until, in the case of any such security, (A) the earliest
of (i) its effective registration under the Securities Act and resale in
accordance with the Registration Statement covering it, (ii) expiration of the
holding period that would be applicable under Rule 144(k) to a sale by a
non-Affiliate of the Company or (iii) its sale to the public pursuant to Rule
144 (or any similar provision then in force, but not Rule 144A) under the
Securities Act, and (B) as a result of the event or circumstance described in
any of the foregoing clauses (i) through (iii), the legend with respect to
transfer restrictions required under the Indenture are removed or removable in
accordance with the terms of the Indenture or such legend, as the case may be.

 

“Registration Expenses” has the meaning set forth in Section 5 hereof.

 

“Registration Statement” means any registration statement of the Company that
covers any of the Registrable Securities pursuant to the provisions of this
Agreement including the Prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits, and
all materials incorporated by reference or explicitly deemed to be incorporated
by reference in such registration statement.

 

“Restricted Securities” means “Restricted Securities” as defined in Rule 144.

 

“Rule 144” means Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.

 

“Rule 144A” means Rule 144A under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the SEC thereunder.

 

“Shelf Registration Statement” has the meaning set forth in Section 2(a) hereof.

 

“Special Counsel” means Akin Gump Strauss Hauer & Feld LLP or one such other
successor counsel as shall be specified by the Holders of a majority of the
Registrable Securities, but which may, with the written consent of the Purchaser
(which shall not be unreasonably withheld), be another nationally recognized law
firm experienced in securities law matters designated by the Company, the
reasonable fees and expenses of which will be paid by the Company pursuant to
Section 5 hereof. For purposes of determining the holders of a majority of the
Registrable Securities in this definition, Holders of Notes shall be deemed to
be the Holders

 

3

--------------------------------------------------------------------------------


 

of the number of shares of Underlying Common Stock into which such Notes are or
would be convertible as of the date the consent is requested.

 

“Subsequent Shelf Registration Statement” has the meaning set forth in Section
2(b) hereof.

 

“TIA” means the Trust Indenture Act of 1939, as amended.

 

“Trustee” means U.S. Bank National Association, the Trustee under the Indenture.

 

“Underlying Common Stock” means the Common Stock into which the Notes are
convertible or issued upon any such conversion.

 

SECTION 2.           Shelf Registration. (a) The Company shall prepare and file
or cause to be prepared and filed with the SEC, as soon as practicable but in
any event by the date (the “Filing Deadline Date”) ninety (90) days after the
Issue Date, a Registration Statement for an offering to be made on a delayed or
continuous basis pursuant to Rule 415 of the Securities Act (a “Shelf
Registration Statement”) registering the resale from time to time by Holders
thereof of all of the Registrable Securities (the “Initial Shelf Registration
Statement”). Any Shelf Registration Statement shall be on Form S-3 or another
appropriate form permitting registration of such Registrable Securities for
resale by such Holders in accordance with the methods of distribution elected by
the Holders and set forth in the Initial Shelf Registration Statement. The
Company shall use its reasonable best efforts to cause the Initial Shelf
Registration Statement to be declared effective under the Securities Act as
promptly as is practicable but in any event by the date (the “Effectiveness
Deadline Date”) that is one hundred eighty (180) days after the Issue Date, and,
subject to the exceptions provided herein, to keep the Initial Shelf
Registration Statement (or any Subsequent Shelf Registration Statement)
continuously effective under the Securities Act until the expiration of the
Effectiveness Period. At the time the Initial Shelf Registration Statement is
declared effective, each Holder that delivered a Notice and Questionnaire (each,
a “Notice Holder”) on or prior to the date ten (10) Business Days prior to such
time of effectiveness shall be named as a selling securityholder in the Initial
Shelf Registration Statement and the related Prospectus in such a manner as to
permit such Holder to deliver such Prospectus to purchasers of Registrable
Securities in accordance with applicable law. None of the Company’s security
holders (other than the Holders of Registrable Securities) shall have the right
to include any of the Company’s securities in the Shelf Registration Statement.


 


(B)           IF THE INITIAL SHELF REGISTRATION STATEMENT OR ANY SUBSEQUENT
SHELF REGISTRATION STATEMENT CEASES TO BE EFFECTIVE FOR ANY REASON AT ANY TIME
DURING THE EFFECTIVENESS PERIOD (OTHER THAN BECAUSE ALL REGISTRABLE SECURITIES
REGISTERED THEREUNDER SHALL HAVE BEEN RESOLD PURSUANT THERETO OR SHALL HAVE
OTHERWISE CEASED TO BE REGISTRABLE SECURITIES), THE COMPANY SHALL USE ITS
REASONABLE BEST EFFORTS TO OBTAIN THE PROMPT WITHDRAWAL OF ANY ORDER SUSPENDING
THE EFFECTIVENESS THEREOF, AND IN ANY EVENT SHALL WITHIN THIRTY (30) DAYS OF
SUCH CESSATION OF EFFECTIVENESS AMEND THE SHELF REGISTRATION STATEMENT IN A
MANNER REASONABLY EXPECTED TO OBTAIN THE WITHDRAWAL OF THE ORDER SUSPENDING THE
EFFECTIVENESS THEREOF, OR FILE AN ADDITIONAL SHELF REGISTRATION STATEMENT
COVERING ALL OF THE SECURITIES THAT AS OF THE DATE OF SUCH FILING ARE
REGISTRABLE SECURITIES (A “SUBSEQUENT SHELF REGISTRATION STATEMENT”). IF A
SUBSEQUENT SHELF REGISTRATION STATEMENT IS

 

4

--------------------------------------------------------------------------------


 


FILED, THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO CAUSE THE SUBSEQUENT
SHELF REGISTRATION STATEMENT TO BECOME EFFECTIVE AS PROMPTLY AS IS PRACTICABLE
AFTER SUCH FILING AND TO KEEP SUCH REGISTRATION STATEMENT (OR SUBSEQUENT SHELF
REGISTRATION STATEMENT) CONTINUOUSLY EFFECTIVE UNTIL THE END OF THE
EFFECTIVENESS PERIOD.


 


(C)           THE COMPANY SHALL SUPPLEMENT AND AMEND THE SHELF REGISTRATION
STATEMENT IF REQUIRED BY THE RULES, REGULATIONS OR INSTRUCTIONS APPLICABLE TO
THE REGISTRATION FORM USED BY THE COMPANY FOR SUCH SHELF REGISTRATION STATEMENT,
IF REQUIRED BY THE SECURITIES ACT OR AS REASONABLY REQUESTED BY THE PURCHASER OR
BY THE TRUSTEE ON BEHALF OF THE HOLDERS OF THE REGISTRABLE SECURITIES COVERED BY
SUCH SHELF REGISTRATION STATEMENT.


 


(D)           EACH HOLDER AGREES THAT IF SUCH HOLDER WISHES TO SELL REGISTRABLE
SECURITIES PURSUANT TO A SHELF REGISTRATION STATEMENT AND RELATED PROSPECTUS, IT
WILL DO SO ONLY IN ACCORDANCE WITH THIS SECTION 2(D) AND SECTION 3(I). EACH
HOLDER WISHING TO SELL REGISTRABLE SECURITIES PURSUANT TO A SHELF REGISTRATION
STATEMENT AND RELATED PROSPECTUS AGREES TO DELIVER AT LEAST THREE (3) BUSINESS
DAYS PRIOR TO ANY INTENDED DISTRIBUTION OF REGISTRABLE SECURITIES UNDER THE
SHELF REGISTRATION STATEMENT SUCH INFORMATION REGARDING SUCH HOLDER, THE
REGISTRABLE SECURITIES HELD BY SUCH HOLDER AND SUCH HOLDER’S INTENDED PLAN OF
DISTRIBUTION AS THE COMPANY SHALL REASONABLY REQUEST AND AS SHALL BE REQUIRED BY
APPLICABLE SECURITIES LAWS IN ORDER TO EFFECT ANY REGISTRATION BY THE COMPANY
PURSUANT TO THIS AGREEMENT (A “NOTICE AND QUESTIONNAIRE”); PROVIDED, THAT A
HOLDER SHALL NOT BE REQUIRED TO DELIVER SUCH NOTICE AND QUESTIONNAIRE PRIOR TO
ANY SUCH INTENDED DISTRIBUTION TO THE EXTENT IT HAS PREVIOUSLY PROVIDED A NOTICE
AND QUESTIONNAIRE AND OTHERWISE IS IN COMPLIANCE WITH ITS OBLIGATIONS SET FORTH
IN SECTION 4 BELOW. THE COMPANY WILL PROVIDE ANY DESIRED NOTICE AND
QUESTIONNAIRE TO THE PURCHASER WITHIN 10 DAYS OF THE ISSUE DATE AND WITHIN 10
DAYS OF A REQUEST FROM ANY OTHER HOLDER. FROM AND AFTER THE DATE THE INITIAL
SHELF REGISTRATION STATEMENT IS DECLARED EFFECTIVE, THE COMPANY SHALL, AS
PROMPTLY AS PRACTICABLE AFTER THE DATE A NOTICE AND QUESTIONNAIRE IS DELIVERED,
AND IN ANY EVENT UPON THE LATER OF (X) TEN (10) BUSINESS DAYS AFTER SUCH DATE
(BUT NO EARLIER THAN TEN (10) BUSINESS DAYS AFTER EFFECTIVENESS) OR (Y) TEN (10)
BUSINESS DAYS AFTER THE EXPIRATION OF ANY DEFERRAL PERIOD IN EFFECT WHEN THE
NOTICE AND QUESTIONNAIRE IS DELIVERED OR PUT INTO EFFECT WITHIN TEN (10)
BUSINESS DAYS OF SUCH DELIVERY DATE:


 


(1)           IF REQUIRED BY APPLICABLE LAW, FILE WITH THE SEC A POST-EFFECTIVE
AMENDMENT TO THE SHELF REGISTRATION STATEMENT OR PREPARE AND, IF REQUIRED BY
APPLICABLE LAW, FILE A SUPPLEMENT TO THE RELATED PROSPECTUS OR A SUPPLEMENT OR
AMENDMENT TO ANY DOCUMENT INCORPORATED THEREIN BY REFERENCE OR FILE ANY OTHER
REQUIRED DOCUMENT SO THAT THE HOLDER DELIVERING SUCH NOTICE AND QUESTIONNAIRE IS
NAMED AS A SELLING SECURITYHOLDER IN THE SHELF REGISTRATION STATEMENT AND THE
RELATED PROSPECTUS IN SUCH A MANNER AS TO PERMIT SUCH HOLDER TO DELIVER SUCH
PROSPECTUS TO PURCHASERS OF THE REGISTRABLE SECURITIES IN ACCORDANCE WITH
APPLICABLE LAW AND, IF THE COMPANY SHALL FILE A POST-EFFECTIVE AMENDMENT TO THE
SHELF REGISTRATION STATEMENT, USE ITS REASONABLE BEST EFFORTS TO CAUSE SUCH
POST-EFFECTIVE AMENDMENT TO BE DECLARED EFFECTIVE UNDER THE SECURITIES ACT AS
PROMPTLY AS IS PRACTICABLE, BUT IN ANY EVENT BY THE DATE (THE “AMENDMENT
EFFECTIVENESS DEADLINE DATE”) THAT IS FORTY-FIVE (45) DAYS AFTER THE DATE SUCH
POST-EFFECTIVE AMENDMENT IS REQUIRED BY THIS CLAUSE TO BE FILED;

 

5

--------------------------------------------------------------------------------


 


(2)           PROVIDE SUCH HOLDER COPIES OF ANY DOCUMENTS FILED PURSUANT TO
SECTION 2(D)(I); AND


 


(3)           NOTIFY SUCH HOLDER AS PROMPTLY AS PRACTICABLE AFTER THE
EFFECTIVENESS UNDER THE SECURITIES ACT OF ANY POST-EFFECTIVE AMENDMENT FILED
PURSUANT TO SECTION 2(D)(I);


 

provided that if such Notice and Questionnaire is delivered during a Deferral
Period, the Company shall so inform the Holder delivering such Notice and
Questionnaire and shall take the actions set forth in clauses (i), (ii) and
(iii) above upon expiration of the Deferral Period in accordance with Section
3(i). Notwithstanding anything contained herein to the contrary, (i) the Company
shall be under no obligation to name any Holder that is not a Notice Holder as a
selling securityholder in any Registration Statement or related Prospectus and
(ii) the Amendment Effectiveness Deadline Date shall be extended by up to ten
(10) Business Days from the expiration of a Deferral Period (and the Company
shall incur no obligation to pay Liquidated Damages during such extension) if
such Deferral Period shall be in effect on the Amendment Effectiveness Deadline
Date.

 


(E)           THE PARTIES HERETO AGREE THAT THE HOLDERS OF REGISTRABLE
SECURITIES WILL SUFFER DAMAGES, AND THAT IT WOULD NOT BE FEASIBLE TO ASCERTAIN
THE EXTENT OF SUCH DAMAGES WITH PRECISION, IF


 


(1)           THE INITIAL SHELF REGISTRATION STATEMENT HAS NOT BEEN FILED ON OR
PRIOR TO THE FILING DEADLINE DATE,


 


(2)           THE INITIAL SHELF REGISTRATION STATEMENT HAS NOT BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT ON OR PRIOR TO THE EFFECTIVENESS DEADLINE
DATE,


 


(3)           THE COMPANY HAS FAILED TO PERFORM ITS OBLIGATIONS SET FORTH IN
SECTION 2(D) WITHIN THE TIME PERIOD REQUIRED THEREIN,


 


(4)           ANY POST-EFFECTIVE AMENDMENT TO A SHELF REGISTRATION STATEMENT
FILED PURSUANT TO SECTION 2(D)(I) HAS NOT BECOME EFFECTIVE UNDER THE SECURITIES
ACT ON OR PRIOR TO THE AMENDMENT EFFECTIVENESS DEADLINE DATE,


 


(5)           THE AGGREGATE DURATION OF DEFERRAL PERIODS IN ANY PERIOD EXCEEDS
THE NUMBER OF DAYS PERMITTED IN RESPECT OF SUCH PERIOD PURSUANT TO SECTION 3(I)
HEREOF, OR


 


(6)           THE NUMBER OF DEFERRAL PERIODS IN ANY PERIOD EXCEEDS THE NUMBER
PERMITTED IN RESPECT OF SUCH PERIOD PURSUANT TO SECTION 3(I) HEREOF.


 

Each event described in any of the foregoing clauses (i) through (vi) is
individually referred to herein as an “Event.” For purposes of this Agreement,
each Event set forth above shall begin and end on the dates set forth in the
table set forth below:

 

6

--------------------------------------------------------------------------------


 

Type of Event
by Clause

 

Beginning Date

 

Ending Date

(i)

 

Filing Deadline Date

 

the date the Initial Shelf Registration Statement is filed

 

 

 

 

 

(ii)

 

Effectiveness Deadline Date

 

the date the Initial Shelf Registration Statement becomes effective under the
Securities Act

 

 

 

 

 

(iii)

 

the date by which the Company is required to perform its obligations under
Section 2(d)

 

the date the Company performs its obligations set forth in Section 2(d)

 

 

 

 

 

(iv)

 

the Amendment Effectiveness Deadline Date

 

the date the applicable post-effective amendment to a Shelf Registration
Statement becomes effective under the Securities Act

 

 

 

 

 

(v)

 

the date on which the aggregate duration of Deferral Periods in any period
exceeds the number of days permitted by Section 3(i)

 

termination of the Deferral Period that caused the limit on the aggregate
duration of Deferral Periods to be exceeded

 

 

 

 

 

(vi)

 

the date of commencement of a Deferral Period that causes the number of Deferral
Periods to exceed the number permitted by Section 3(i)

 

termination of the Deferral Period that caused the number of Deferral Periods to
exceed the number permitted by Section 3(i)

 

For purposes of this Agreement, Events shall begin on the beginning dates set
forth in the table above and shall continue until the ending dates set forth in
the table above.

 

Commencing on (and including) any date that an Event has begun and ending on
(but excluding) the next date on which there are no Events that have occurred
and are continuing (a “Damages Accrual Period”), the Company shall pay, as
liquidated damages and not as a penalty, to Record Holders of Registrable
Securities an amount (the “Liquidated Damages Amount”) accruing, for each day in
the Damages Accrual Period, (i) in respect of any Note, at a rate per annum
equal to 0.5% of the aggregate principal amount of such Note and (ii) in respect
of each share of Underlying Common Stock at a rate per annum equal to 0.5% on
the Conversion Price on such date; provided that in the case of a Damages
Accrual Period that is in effect solely as a result of an Event of the type
described in clause (iii) or (iv) of the preceding paragraph, such Liquidated
Damages Amount shall be paid only to the Holders (as set forth in the succeeding
paragraph) that have delivered Notices and Questionnaires that caused the
Company to incur the obligations set forth in Section 2(d) the non-performance
of which is the basis of such Event, and only with respect to the Notes covered
by such Notices and Questionnaires. In calculating the Liquidated Damages Amount
on any date on which no Notes are outstanding, the Conversion

 

7

--------------------------------------------------------------------------------


 

Price and the Liquidated Damages Amount shall be calculated as if the Notes were
still outstanding. Notwithstanding the foregoing, no Liquidated Damages Amount
shall accrue as to any Registrable Security from and after the earlier of (x)
the date such security is no longer a Registrable Security and (y) expiration of
the Effectiveness Period. The rate of accrual of the Liquidated Damages Amount
with respect to any period shall not exceed the rate provided for in this
paragraph notwithstanding the occurrence of multiple concurrent Events.

 

The Liquidated Damages Amount shall accrue from the first day of the applicable
Damages Accrual Period, and shall be payable on each Damages Payment Date during
the Damages Accrual Period (and on the Damages Payment Date next succeeding the
end of the Damages Accrual Period if the Damages Accrual Period does not end on
a Damages Payment Date) to the Record Holders of the Registrable Securities
entitled thereto; provided that any Liquidated Damages Amount accrued with
respect to any Note or portion thereof redeemed by the Company on a redemption
date or converted into Underlying Common Stock on a conversion date prior to the
Damages Payment Date, shall, in any such event, be paid instead to the Holder
who submitted such Note or portion thereof for redemption or conversion on the
applicable redemption date or conversion date, as the case may be, on such date
(or promptly following the conversion date, in the case of conversion); provided
further, that, in the case of an Event of the type described in clause (iii) or
(iv) of the first paragraph of this Section 2(e), such Liquidated Damages Amount
shall be paid only to the Holders entitled thereto pursuant to such first
paragraph by check mailed to the address set forth in the Notice and
Questionnaire delivered by such Holder. The Trustee shall be entitled, on behalf
of registered holders of Notes or Underlying Common Stock, to seek any available
remedy for the enforcement of this Agreement, including for the payment of such
Liquidated Damages Amount. Notwithstanding the foregoing, the parties agree that
the sole damages payable for a violation of the terms of this Agreement with
respect to which liquidated damages are expressly provided shall be such
liquidated damages except to the extent such violation relates to a violation by
the Company of this Section 3 and such violation is willful or intentional, in
which case the Holder shall be entitled to seek actual damages. Nothing shall
preclude any Holder from pursuing or obtaining specific performance or other
equitable relief with respect to this Agreement.

 

All of the Company’s obligations set forth in this Section 2(e) that are
outstanding with respect to any Registrable Security at the time such security
ceases to be a Registrable Security shall survive until such time as all such
obligations with respect to such security have been satisfied in full
(notwithstanding termination of this Agreement pursuant to Section 8(k)).

 

The parties hereto agree that the liquidated damages provided for in this
Section 2(e) constitute a reasonable estimate of the damages that may be
incurred by Holders of Registrable Securities by reason of the failure of a
Shelf Registration Statement to be filed or declared effective or available for
effecting resales of Registrable Securities in accordance with the provisions
hereof.

 

SECTION 3.           Registration Procedures. In connection with the
registration obligations of the Company under Section 2 hereof, the Company
shall:

 


(A)           PREPARE AND FILE WITH THE SEC A REGISTRATION STATEMENT OR
REGISTRATION STATEMENTS ON ANY APPROPRIATE FORM UNDER THE SECURITIES ACT
AVAILABLE FOR THE SALE OF THE REGISTRABLE

 

8

--------------------------------------------------------------------------------


 


SECURITIES BY THE HOLDERS THEREOF IN ACCORDANCE WITH ALL INTENDED METHODS OF
DISTRIBUTION THEREOF OF WHICH THE HOLDER HAS GIVEN NOTICE TO THE COMPANY
(INCLUDING MAKING ALL REQUISITE FILINGS AND TAKING ALL ACTIONS TO QUALIFY THE
INDENTURE UNDER THE TIA), AND USE ITS REASONABLE BEST EFFORTS TO CAUSE EACH SUCH
REGISTRATION STATEMENT TO BECOME EFFECTIVE AND REMAIN EFFECTIVE AS PROVIDED
HEREIN; PROVIDED THAT BEFORE FILING ANY REGISTRATION STATEMENT OR PROSPECTUS OR
ANY AMENDMENTS OR SUPPLEMENTS THERETO WITH THE SEC, THE COMPANY SHALL FURNISH TO
THE PURCHASER AND THE SPECIAL COUNSEL OF SUCH OFFERING, IF ANY, SUBJECT TO AN
OBLIGATION OF CONFIDENTIALITY, COPIES OF ALL SUCH DOCUMENTS PROPOSED TO BE FILED
AND USE ITS REASONABLE BEST EFFORTS TO REFLECT IN EACH SUCH DOCUMENT WHEN SO
FILED WITH THE SEC SUCH COMMENTS AS THE PURCHASER OR THE SPECIAL COUNSEL, IF
ANY, REASONABLY SHALL PROPOSE WITHIN FIVE (5) BUSINESS DAYS OF THE DELIVERY OF
SUCH COPIES TO THE PURCHASER AND THE SPECIAL COUNSEL.


 


(B)           PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS AND POST-EFFECTIVE
AMENDMENTS TO EACH REGISTRATION STATEMENT AS MAY BE NECESSARY TO KEEP SUCH
REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE FOR THE APPLICABLE PERIOD
SPECIFIED IN SECTION 2(A); CAUSE THE RELATED PROSPECTUS TO BE SUPPLEMENTED BY
ANY REQUIRED PROSPECTUS SUPPLEMENT, AND AS SO SUPPLEMENTED TO BE FILED PURSUANT
TO RULE 424 (OR ANY SIMILAR PROVISIONS THEN IN FORCE) UNDER THE SECURITIES ACT;
AND USE ITS REASONABLE BEST EFFORTS TO COMPLY WITH THE PROVISIONS OF THE
SECURITIES ACT APPLICABLE TO IT WITH RESPECT TO THE DISPOSITION OF ALL
SECURITIES COVERED BY SUCH REGISTRATION STATEMENT DURING THE EFFECTIVENESS
PERIOD IN ACCORDANCE WITH THE INTENDED METHODS OF DISPOSITION BY THE SELLERS
THEREOF SET FORTH IN SUCH REGISTRATION STATEMENT AS SO AMENDED OR SUCH
PROSPECTUS AS SO SUPPLEMENTED.


 


(C)           AS PROMPTLY AS PRACTICABLE GIVE NOTICE TO THE NOTICE HOLDERS, THE
PURCHASER AND THE SPECIAL COUNSEL, (I) WHEN ANY PROSPECTUS, PROSPECTUS
SUPPLEMENT, REGISTRATION STATEMENT OR POST-EFFECTIVE AMENDMENT TO A REGISTRATION
STATEMENT HAS BEEN FILED WITH THE SEC AND, WITH RESPECT TO A REGISTRATION
STATEMENT OR ANY POST-EFFECTIVE AMENDMENT, WHEN THE SAME HAS BEEN DECLARED
EFFECTIVE, (II) OF ANY REQUEST, FOLLOWING THE EFFECTIVENESS OF THE INITIAL SHELF
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, BY THE SEC OR ANY OTHER FEDERAL
OR STATE GOVERNMENTAL AUTHORITY FOR AMENDMENTS OR SUPPLEMENTS TO ANY
REGISTRATION STATEMENT OR RELATED PROSPECTUS OR FOR ADDITIONAL INFORMATION,
(III) OF THE ISSUANCE BY THE SEC OR ANY OTHER FEDERAL OR STATE GOVERNMENTAL
AUTHORITY OF ANY STOP ORDER SUSPENDING THE EFFECTIVENESS OF ANY REGISTRATION
STATEMENT OR THE INITIATION OR THREATENING OF ANY PROCEEDINGS FOR THAT PURPOSE,
(IV) OF THE RECEIPT BY THE COMPANY OF ANY NOTIFICATION WITH RESPECT TO THE
SUSPENSION OF THE QUALIFICATION OR EXEMPTION FROM QUALIFICATION OF ANY OF THE
REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION OR THE INITIATION OR
THREATENING OF ANY PROCEEDING FOR SUCH PURPOSE, (V) OF THE OCCURRENCE OF A
MATERIAL EVENT AND (VI) OF THE DETERMINATION BY THE COMPANY THAT A
POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT WILL BE FILED WITH THE SEC,
WHICH NOTICE MAY, AT THE DISCRETION OF THE COMPANY (OR AS REQUIRED PURSUANT TO
SECTION 3(I)), STATE THAT IT CONSTITUTES A DEFERRAL NOTICE, IN WHICH EVENT THE
PROVISIONS OF SECTION 3(I) SHALL APPLY.


 


(D)           USE ITS REASONABLE BEST EFFORTS TO OBTAIN THE WITHDRAWAL OF ANY
ORDER SUSPENDING THE EFFECTIVENESS OF A REGISTRATION STATEMENT OR THE LIFTING OF
ANY SUSPENSION OF THE QUALIFICATION (OR EXEMPTION FROM QUALIFICATION) OF ANY OF
THE REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION IN WHICH THEY HAVE BEEN
QUALIFIED FOR SALE, IN EITHER CASE AT THE EARLIEST POSSIBLE MOMENT, AND PROVIDE
IMMEDIATE NOTICE TO EACH NOTICE HOLDER AND THE PURCHASER OF THE WITHDRAWAL OF
ANY SUCH ORDER.

 

9

--------------------------------------------------------------------------------


 


(E)           IF REASONABLY REQUESTED BY THE PURCHASER OR ANY NOTICE HOLDER, AS
PROMPTLY AS PRACTICABLE INCORPORATE IN A PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE
AMENDMENT TO A REGISTRATION STATEMENT SUCH INFORMATION AS THE PURCHASER AND THE
SPECIAL COUNSEL, OR SUCH NOTICE HOLDER SHALL ON THE BASIS OF A WRITTEN OPINION
OF NATIONALLY-RECOGNIZED COUNSEL EXPERIENCED IN SUCH MATTERS, DETERMINE TO BE
REQUIRED TO BE INCLUDED THEREIN BY APPLICABLE LAW AND MAKE ANY REQUIRED FILINGS
OF SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT.


 


(F)            UPON REQUEST, AS PROMPTLY AS PRACTICABLE FURNISH TO EACH NOTICE
HOLDER, THE SPECIAL COUNSEL AND THE PURCHASER, WITHOUT CHARGE, AT LEAST ONE (1)
CONFORMED COPY OF THE REGISTRATION STATEMENT AND ANY AMENDMENT THERETO,
INCLUDING EXHIBITS AND ALL DOCUMENTS INCORPORATED OR DEEMED TO BE INCORPORATED
THEREIN BY REFERENCE.


 


(G)           DURING THE EFFECTIVENESS PERIOD, DELIVER TO EACH NOTICE HOLDER,
THE SPECIAL COUNSEL, IF ANY, AND THE PURCHASER, IN CONNECTION WITH ANY SALE OF
REGISTRABLE SECURITIES PURSUANT TO A REGISTRATION STATEMENT, WITHOUT CHARGE, AS
MANY COPIES OF THE PROSPECTUS OR PROSPECTUSES RELATING TO SUCH REGISTRABLE
SECURITIES (INCLUDING EACH PRELIMINARY PROSPECTUS) AND ANY AMENDMENT OR
SUPPLEMENT THERETO AS SUCH NOTICE HOLDER MAY REASONABLY REQUEST; AND THE COMPANY
HEREBY CONSENTS (EXCEPT DURING SUCH PERIODS THAT A DEFERRAL NOTICE IS
OUTSTANDING AND HAS NOT BEEN REVOKED) TO THE USE OF SUCH PROSPECTUS OR EACH
AMENDMENT OR SUPPLEMENT THERETO BY EACH NOTICE HOLDER IN CONNECTION WITH ANY
OFFERING AND SALE OF THE REGISTRABLE SECURITIES COVERED BY SUCH PROSPECTUS OR
ANY AMENDMENT OR SUPPLEMENT THERETO IN THE MANNER SET FORTH THEREIN.


 


(H)           PRIOR TO ANY PUBLIC OFFERING OF THE REGISTRABLE SECURITIES
PURSUANT TO A REGISTRATION STATEMENT, USE ITS REASONABLE BEST EFFORTS TO
REGISTER OR QUALIFY OR COOPERATE WITH THE NOTICE HOLDERS AND THE SPECIAL COUNSEL
IN CONNECTION WITH THE REGISTRATION OR QUALIFICATION (OR EXEMPTION FROM SUCH
REGISTRATION OR QUALIFICATION) OF SUCH REGISTRABLE SECURITIES FOR OFFER AND SALE
UNDER THE SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS WITHIN THE UNITED
STATES AS ANY NOTICE HOLDER REASONABLY REQUESTS IN WRITING (WHICH REQUEST MAY BE
INCLUDED IN THE NOTICE AND QUESTIONNAIRE); PRIOR TO ANY PUBLIC OFFERING OF THE
REGISTRABLE SECURITIES PURSUANT TO THE SHELF REGISTRATION STATEMENT, USE ITS
REASONABLE BEST EFFORTS TO KEEP EACH SUCH REGISTRATION OR QUALIFICATION (OR
EXEMPTION THEREFROM) EFFECTIVE DURING THE EFFECTIVENESS PERIOD IN CONNECTION
WITH SUCH NOTICE HOLDER’S OFFER AND SALE OF REGISTRABLE SECURITIES PURSUANT TO
SUCH REGISTRATION OR QUALIFICATION (OR EXEMPTION THEREFROM) AND DO ANY AND ALL
OTHER ACTS OR THINGS REASONABLY NECESSARY OR ADVISABLE TO ENABLE THE DISPOSITION
IN SUCH JURISDICTIONS OF SUCH REGISTRABLE SECURITIES IN THE MANNER SET FORTH IN
THE RELEVANT REGISTRATION STATEMENT AND THE RELATED PROSPECTUS; PROVIDED THAT
THE COMPANY WILL NOT BE REQUIRED TO (I) QUALIFY AS A FOREIGN CORPORATION OR AS A
DEALER IN SECURITIES IN ANY JURISDICTION WHERE IT WOULD NOT OTHERWISE BE
REQUIRED TO QUALIFY BUT FOR THIS AGREEMENT OR (II) TAKE ANY ACTION THAT WOULD
SUBJECT IT TO GENERAL SERVICE OF PROCESS IN SUITS OR TO ADDITIONAL TAXATION IN
ANY SUCH JURISDICTION.


 


(I)            UPON (A) THE ISSUANCE BY THE SEC OF A STOP ORDER SUSPENDING THE
EFFECTIVENESS OF THE SHELF REGISTRATION STATEMENT OR THE INITIATION OF
PROCEEDINGS WITH RESPECT TO THE SHELF REGISTRATION STATEMENT UNDER SECTION 8(D)
OR 8(E) OF THE SECURITIES ACT, (B) THE OCCURRENCE OF ANY EVENT OR THE EXISTENCE
OF ANY FACT (A “MATERIAL EVENT”) AS A RESULT OF WHICH ANY REGISTRATION STATEMENT
SHALL CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING, OR ANY

 

10

--------------------------------------------------------------------------------


 


PROSPECTUS SHALL CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING, OR (C) THE OCCURRENCE OR EXISTENCE OF ANY PENDING
CORPORATE DEVELOPMENT THAT, IN THE REASONABLE DISCRETION OF THE COMPANY, MAKES
IT APPROPRIATE TO SUSPEND THE AVAILABILITY OF THE SHELF REGISTRATION STATEMENT
AND THE RELATED PROSPECTUS FOR A DISCRETE PERIOD OF TIME:


 


(1)           IN THE CASE OF CLAUSE (B) ABOVE, SUBJECT TO THE NEXT SENTENCE, AS
PROMPTLY AS PRACTICABLE PREPARE AND FILE, IF NECESSARY PURSUANT TO APPLICABLE
LAW, A POST-EFFECTIVE AMENDMENT TO SUCH REGISTRATION STATEMENT OR A SUPPLEMENT
TO THE RELATED PROSPECTUS OR ANY DOCUMENT INCORPORATED THEREIN BY REFERENCE OR
FILE ANY OTHER REQUIRED DOCUMENT THAT WOULD BE INCORPORATED BY REFERENCE INTO
SUCH REGISTRATION STATEMENT AND PROSPECTUS SO THAT SUCH REGISTRATION STATEMENT
DOES NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING, AND SUCH PROSPECTUS DOES NOT CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, AS THEREAFTER
DELIVERED TO THE PURCHASERS OF THE REGISTRABLE SECURITIES BEING SOLD THEREUNDER,
AND, IN THE CASE OF A POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT,
SUBJECT TO THE NEXT SENTENCE, USE ITS REASONABLE BEST EFFORTS TO CAUSE IT TO BE
DECLARED EFFECTIVE AS PROMPTLY AS IS PRACTICABLE, AND


 


(2)           GIVE NOTICE TO THE NOTICE HOLDERS, AND THE SPECIAL COUNSEL, IF
ANY, THAT THE AVAILABILITY OF THE SHELF REGISTRATION STATEMENT IS SUSPENDED (A
“DEFERRAL NOTICE”) AND, UPON RECEIPT OF ANY DEFERRAL NOTICE, EACH NOTICE HOLDER
AGREES NOT TO SELL ANY REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION
STATEMENT UNTIL SUCH NOTICE HOLDER’S RECEIPT OF COPIES OF THE SUPPLEMENTED OR
AMENDED PROSPECTUS PROVIDED FOR IN CLAUSE (I) ABOVE, OR UNTIL IT IS ADVISED IN
WRITING BY THE COMPANY THAT THE PROSPECTUS MAY BE USED, AND HAS RECEIVED COPIES
OF ANY ADDITIONAL OR SUPPLEMENTAL FILINGS THAT ARE INCORPORATED OR DEEMED
INCORPORATED BY REFERENCE IN SUCH PROSPECTUS.


 

The Company will use its reasonable best efforts to ensure that the use of the
Prospectus may be resumed (x) in the case of clause (A) above, as promptly as is
practicable, (y) in the case of clause (B) above, as soon as, in the sole
judgment of the Company, public disclosure of such Material Event would not be
prejudicial to or contrary to the interests of the Company or, if necessary to
avoid unreasonable burden or expense, as soon as practicable thereafter and (z)
in the case of clause (C) above, as soon as in the reasonable discretion of the
Company, such suspension is no longer appropriate. The Company shall be entitled
to exercise its right under this Section 3(i) to suspend the availability of the
Shelf Registration Statement or any Prospectus, without incurring or accruing
any obligation to pay liquidated damages pursuant to Section 2(e), no more than
one (1) time in any three month period or three (3) times in any twelve month
period, and any such period during which the availability of the Registration
Statement and any Prospectus is suspended (the “Deferral Period”) shall, without
incurring any obligation to pay liquidated damages pursuant to Section 2(e), not
exceed 30 days; provided that the aggregate duration of any Deferral Periods
shall not exceed 30 days in any three month period (or 60 days in any three
month period in the event of a Material Event pursuant to which the Company has
delivered a second notice as required below) or 90 days in any twelve (12)

 

11

--------------------------------------------------------------------------------


 

month period; provided that in the case of a Material Event relating to an
acquisition or a probable acquisition or financing, recapitalization, business
combination or other similar transaction, the Company may, without incurring any
obligation to pay liquidated damages pursuant to Section 2(e), deliver to Notice
Holders a second notice to the effect set forth above, which shall have the
effect of extending the Deferral Period by up to an additional 30 days, or such
shorter period of time as is specified in such second notice.

 


(J)            IF REQUESTED IN WRITING IN CONNECTION WITH A DISPOSITION OF
REGISTRABLE SECURITIES PURSUANT TO A REGISTRATION STATEMENT, MAKE REASONABLY
AVAILABLE FOR INSPECTION DURING NORMAL BUSINESS HOURS BY A REPRESENTATIVE FOR
THE NOTICE HOLDERS OF SUCH REGISTRABLE SECURITIES, ANY BROKER-DEALERS, ATTORNEYS
AND ACCOUNTANTS RETAINED BY SUCH NOTICE HOLDERS, AND ANY ATTORNEYS OR OTHER
AGENTS RETAINED BY A BROKER-DEALER ENGAGED BY SUCH NOTICE HOLDERS, ALL RELEVANT
FINANCIAL AND OTHER RECORDS AND PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF
THE COMPANY AND ITS SUBSIDIARIES, AND CAUSE THE APPROPRIATE OFFICERS, DIRECTORS
AND EMPLOYEES OF THE COMPANY AND ITS SUBSIDIARIES TO MAKE REASONABLY AVAILABLE
FOR INSPECTION DURING NORMAL BUSINESS HOURS ON REASONABLE NOTICE ALL RELEVANT
INFORMATION REASONABLY REQUESTED BY SUCH REPRESENTATIVE FOR THE NOTICE HOLDERS,
OR ANY SUCH BROKER-DEALERS, ATTORNEYS OR ACCOUNTANTS IN CONNECTION WITH SUCH
DISPOSITION, IN EACH CASE AS IS CUSTOMARY FOR SIMILAR “DUE DILIGENCE”
EXAMINATIONS; PROVIDED THAT SUCH PERSONS SHALL FIRST AGREE IN WRITING WITH THE
COMPANY THAT ANY INFORMATION THAT IS REASONABLY AND IN GOOD FAITH DESIGNATED BY
THE COMPANY IN WRITING AS CONFIDENTIAL AT THE TIME OF DELIVERY OF SUCH
INFORMATION SHALL BE KEPT CONFIDENTIAL BY SUCH PERSONS AND SHALL BE USED SOLELY
FOR THE PURPOSES OF EXERCISING RIGHTS UNDER THIS AGREEMENT, UNLESS (I) 
DISCLOSURE OF SUCH INFORMATION IS REQUIRED BY COURT OR ADMINISTRATIVE ORDER OR
IS NECESSARY TO RESPOND TO INQUIRIES OF REGULATORY AUTHORITIES, (II) DISCLOSURE
OF SUCH INFORMATION IS REQUIRED BY LAW (INCLUDING ANY DISCLOSURE REQUIREMENTS
PURSUANT TO FEDERAL SECURITIES LAWS IN CONNECTION WITH THE FILING OF ANY
REGISTRATION STATEMENT OR THE USE OF ANY PROSPECTUS REFERRED TO IN THIS
AGREEMENT), (III) SUCH INFORMATION BECOMES GENERALLY AVAILABLE TO THE PUBLIC
OTHER THAN AS A RESULT OF A DISCLOSURE OR FAILURE TO SAFEGUARD BY ANY SUCH
PERSON OR (IV) SUCH INFORMATION BECOMES AVAILABLE TO ANY SUCH PERSON FROM A
SOURCE OTHER THAN THE COMPANY AND SUCH SOURCE IS NOT BOUND BY A CONFIDENTIALITY
AGREEMENT, AND PROVIDED FURTHER THAT THE FOREGOING INSPECTION AND INFORMATION
GATHERING SHALL, TO THE GREATEST EXTENT POSSIBLE, BE COORDINATED ON BEHALF OF
ALL THE NOTICE HOLDERS AND THE OTHER PARTIES ENTITLED THERETO BY THE SPECIAL
COUNSEL.


 


(K)           COMPLY WITH ALL APPLICABLE RULES AND REGULATIONS OF THE SEC AND
MAKE GENERALLY AVAILABLE TO ITS SECURITYHOLDERS EARNING STATEMENTS (WHICH NEED
NOT BE AUDITED) SATISFYING THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT
AND RULE 158 THEREUNDER (OR ANY SIMILAR RULE PROMULGATED UNDER THE SECURITIES
ACT) FOR A 12-MONTH PERIOD COMMENCING ON THE FIRST DAY OF THE FIRST FISCAL
QUARTER OF THE COMPANY COMMENCING AFTER THE EFFECTIVE DATE OF A REGISTRATION
STATEMENT, WHICH STATEMENTS SHALL BE MADE AVAILABLE NO LATER THAN 45  DAYS AFTER
THE END OF THE 12-MONTH PERIOD OR 90 DAYS IF THE 12-MONTH PERIOD COINCIDES WITH
A FISCAL YEAR OF THE COMPANY.


 


(L)            COOPERATE WITH EACH NOTICE HOLDER TO FACILITATE THE TIMELY
PREPARATION AND DELIVERY OF CERTIFICATES REPRESENTING REGISTRABLE SECURITIES
SOLD OR TO BE SOLD PURSUANT TO A REGISTRATION STATEMENT,  WHICH CERTIFICATES
SHALL NOT BEAR ANY RESTRICTIVE LEGENDS, AND CAUSE SUCH REGISTRABLE SECURITIES TO
BE IN SUCH DENOMINATIONS AS ARE PERMITTED BY THE INDENTURE AND REGISTERED IN
SUCH NAMES AS SUCH NOTICE HOLDER MAY REQUEST IN WRITING AT LEAST ONE (1)
BUSINESS DAY PRIOR TO ANY SALE OF SUCH REGISTRABLE SECURITIES.

 

12

--------------------------------------------------------------------------------


 


(M)          PROVIDE A CUSIP NUMBER FOR ALL REGISTRABLE SECURITIES COVERED BY
EACH REGISTRATION STATEMENT NOT LATER THAN THE EFFECTIVE DATE OF SUCH
REGISTRATION STATEMENT AND PROVIDE THE TRUSTEE AND THE TRANSFER AGENT FOR THE
COMMON STOCK WITH PRINTED CERTIFICATES FOR THE REGISTRABLE SECURITIES THAT ARE
IN A FORM ELIGIBLE FOR DEPOSIT WITH THE DEPOSITORY TRUST COMPANY.


 


(N)           COOPERATE AND ASSIST IN ANY FILINGS REQUIRED TO BE MADE WITH THE
NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC.


 


(O)           UPON (I) THE FILING OF THE INITIAL SHELF REGISTRATION STATEMENT
AND (II) THE EFFECTIVENESS OF THE INITIAL SHELF REGISTRATION STATEMENT, ANNOUNCE
THE SAME, IN EACH CASE BY RELEASE TO REUTERS ECONOMIC SERVICES AND BLOOMBERG
BUSINESS NEWS.


 


(P)           IF FOR ANY REASON FROM TIME TO TIME THE COMPANY SHALL NOT BE
ELIGIBLE UNDER APPLICABLE SEC REGULATIONS TO USE A SHELF REGISTRATION STATEMENT,
AT THE REQUEST OF THE PURCHASER, THE COMPANY SHALL USE ITS REASONABLE BEST
EFFORTS TO FILE, HAVE DECLARED EFFECTIVE AND MAINTAIN CONTINUOUSLY EFFECTIVE A
REGISTRATION STATEMENT ON SUCH FORM AS THE SEC REGULATIONS SHALL PERMIT AND THE
PROVISIONS OF THIS AGREEMENT SHALL, TO THE EXTENT RELEVANT, APPLY TO SUCH
REGISTRATION STATEMENT; PROVIDED, THAT THE HOLDERS SHALL ADDITIONALLY BE
ENTITLED TO THE LIQUIDATED DAMAGES AMOUNT AS CONTEMPLATED BY SECTION 2(E) DURING
THE PERIOD THE SHELF REGISTRATION STATEMENT IS NOT EFFECTIVE AS OTHERWISE
CONTEMPLATED BY THIS AGREEMENT.


 

SECTION 4.           Holder’s Obligations. Each Holder agrees, by acquisition of
the Registrable Securities, that no Holder shall be entitled to sell any of such
Registrable Securities pursuant to a Registration Statement or to receive a
Prospectus relating thereto, unless such Holder has furnished the Company with a
Notice and Questionnaire as required pursuant to Section 2(d) hereof (including
the information required to be included in such Notice and Questionnaire) and
the information set forth in the next sentence. Each Notice Holder agrees
promptly to furnish to the Company all information required to be disclosed in
order to make the information previously furnished to the Company by such Notice
Holder not misleading and any other information regarding such Notice Holder and
the distribution of such Registrable Securities as the Company may from time to
time reasonably request. Any sale of any Registrable Securities by any Holder
shall constitute a representation and warranty by such Holder that the
information relating to such Holder and its plan of distribution is as set forth
in the Prospectus delivered by such Holder in connection with such disposition,
that such Prospectus does not as of the time of such sale contain any untrue
statement of a material fact relating to or provided by such Holder or its plan
of distribution and that such Prospectus does not as of the time of such sale
omit to state any material fact relating to or provided by such Holder or its
plan of distribution necessary to make the statements in such Prospectus, in the
light of the circumstances under which they were made, not misleading. The
Holder’s liability for any breach of this Section 4 shall be limited to the
dollar amount of the proceeds received by such Holder upon the sale of the
Registrable Securities pursuant to the Registration Statement affected by such
breach and giving rise to such liability (without duplicating any liability of
the Holder otherwise payable under Section 6(b)).

 

SECTION 5.           Registration Expenses. The Company shall bear all fees and
expenses incurred in connection with the performance by the Company of its
obligations under Sections 2

 

13

--------------------------------------------------------------------------------


 

and 3 of this Agreement whether or not any Registration Statement is declared
effective. Such fees and expenses shall include, without limitation, (i) all
registration and filing fees (including, without limitation, fees and expenses
(x) with respect to filings required to be made with the National Association of
Securities Dealers, Inc. and (y) of compliance with federal and state securities
or Blue Sky laws (including, without limitation, reasonable fees and
disbursements of the Special Counsel in connection with Blue Sky qualifications
of the Registrable Securities under the laws of such jurisdictions as Notice
Holders of a majority of the Registrable Securities being sold pursuant to a
Registration Statement may designate), (ii) printing expenses (including,
without limitation, expenses of printing certificates for Registrable Securities
in a form eligible for deposit with The Depository Trust Company), (iii)
duplication expenses relating to copies of any Registration Statement or
Prospectus delivered to any Holders hereunder, (iv) fees and disbursements of
counsel for the Company and the Special Counsel in connection with the Shelf
Registration Statement (provided that the Company shall not be liable for the
fees and expenses of more than one separate firm for all parties participating
in any transaction hereunder), (v) reasonable fees and disbursements of the
Trustee and its counsel and of the registrar and transfer agent for the Common
Stock and (vi) Securities Act liability insurance obtained by the Company in its
sole discretion. In addition, the Company shall pay the internal expenses of the
Company (including, without limitation, all salaries and expenses of officers
and employees performing legal or accounting duties), the expense of any annual
audit, the fees and expenses incurred in connection with the listing by the
Company of the Registrable Securities on any securities exchange on which
similar securities of the Company are then listed and the fees and expenses of
any person, including special experts, retained by the Company. Notwithstanding
the provisions of this Section 5, each seller of Registrable Securities shall
pay selling expenses and, to the extent, but only to the extent, required by
applicable law, all registration expenses.

 

SECTION 6.           Indemnification.

 


(A)           INDEMNIFICATION BY THE COMPANY. THE COMPANY SHALL INDEMNIFY AND
HOLD HARMLESS EACH NOTICE HOLDER AND EACH PERSON, IF ANY, WHO CONTROLS ANY
NOTICE HOLDER (WITHIN THE MEANING OF EITHER SECTION 15 OF THE SECURITIES ACT OR
SECTION 20 OF THE EXCHANGE ACT) FROM AND AGAINST ANY LOSSES, LIABILITIES,
CLAIMS, DAMAGES AND EXPENSES (INCLUDING, WITHOUT LIMITATION, ANY LEGAL OR OTHER
EXPENSES REASONABLY INCURRED IN CONNECTION WITH DEFENDING OR INVESTIGATING ANY
SUCH ACTION OR CLAIM) (COLLECTIVELY, “LOSSES”), ARISING OUT OF OR BASED UPON ANY
UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY
REGISTRATION STATEMENT OR PROSPECTUS OR IN ANY AMENDMENT OR SUPPLEMENT THERETO
OR IN ANY PRELIMINARY PROSPECTUS, OR ARISING OUT OF OR BASED UPON ANY OMISSION
OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, PROVIDED
THAT THE COMPANY SHALL NOT BE LIABLE IN ANY SUCH CASE TO THE EXTENT THAT ANY
SUCH LOSSES ARISE OUT OF OR ARE BASED UPON AN UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT CONTAINED IN OR OMISSION OR ALLEGED OMISSION FROM ANY OF SUCH
DOCUMENTS IN RELIANCE UPON AND CONFORMITY WITH ANY OF THE INFORMATION RELATING
TO THE HOLDERS FURNISHED TO THE COMPANY IN WRITING BY A HOLDER EXPRESSLY FOR USE
THEREIN; PROVIDED FURTHER, THAT THE INDEMNIFICATION CONTAINED IN THIS PARAGRAPH
SHALL NOT INURE TO THE BENEFIT OF ANY HOLDER (OR TO THE BENEFIT OF ANY PERSON
CONTROLLING SUCH HOLDER) ON ACCOUNT OF ANY SUCH LOSSES ARISING OUT OF OR BASED
UPON AN UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED
OMISSION MADE IN ANY PRELIMINARY PROSPECTUS OR PROSPECTUS PROVIDED IN EACH CASE
THE COMPANY HAS PERFORMED ITS OBLIGATIONS UNDER SECTION 3(A) HEREOF IF (A) (I)
SUCH HOLDER FAILED TO SEND OR DELIVER A COPY OF THE PROSPECTUS WITH OR PRIOR TO
THE

 

14

--------------------------------------------------------------------------------


 


DELIVERY OF WRITTEN CONFIRMATION OF THE SALE BY SUCH HOLDER TO THE PERSON
ASSERTING THE CLAIM FROM WHICH SUCH LOSSES ARISE AND (II) THE PROSPECTUS WOULD
HAVE CORRECTED SUCH UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR SUCH
OMISSION OR ALLEGED OMISSION, (B) (X) SUCH UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT, OMISSION OR ALLEGED OMISSION IS CORRECTED IN AN AMENDMENT OR
SUPPLEMENT TO THE PROSPECTUS AND (Y) HAVING PREVIOUSLY BEEN FURNISHED BY OR ON
BEHALF OF THE COMPANY WITH COPIES OF THE PROSPECTUS AS SO AMENDED OR
SUPPLEMENTED, SUCH HOLDER THEREAFTER FAILS TO DELIVER SUCH PROSPECTUS AS SO
AMENDED OR SUPPLEMENTED, WITH OR PRIOR TO THE DELIVERY OF WRITTEN CONFIRMATION
OF THE SALE OF A REGISTRABLE SECURITY TO THE PERSON ASSERTING THE CLAIM FROM
WHICH SUCH LOSSES ARISE, OR (C) SUCH UNTRUE OR ALLEGED UNTRUE STATEMENT OR
OMISSION IS CONTAINED IN A PRELIMINARY PROSPECTUS OR PROSPECTUS USED DURING A
DEFERRAL PERIOD.


 


(B)           INDEMNIFICATION BY HOLDERS. EACH HOLDER AGREES SEVERALLY AND NOT
JOINTLY TO INDEMNIFY AND HOLD HARMLESS THE COMPANY AND ITS RESPECTIVE DIRECTORS
AND OFFICERS, AND EACH PERSON, IF ANY, WHO CONTROLS THE COMPANY (WITHIN THE
MEANING OF EITHER SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE EXCHANGE
ACT) OR ANY OTHER HOLDER, FROM AND AGAINST ALL LOSSES ARISING OUT OF OR BASED
UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT
CONTAINED IN ANY REGISTRATION STATEMENT OR PROSPECTUS OR IN ANY AMENDMENT OR
SUPPLEMENT THERETO OR IN ANY PRELIMINARY PROSPECTUS, OR ARISING OUT OF OR BASED
UPON ANY OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING,
TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT SUCH UNTRUE STATEMENT OR ALLEGED
UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION WAS MADE IN RELIANCE UPON AND
IN CONFORMITY WITH INFORMATION FURNISHED TO THE COMPANY BY SUCH HOLDER EXPRESSLY
FOR USE IN SUCH REGISTRATION STATEMENT OR PROSPECTUS OR AMENDMENT OR SUPPLEMENT
THERETO. IN NO EVENT SHALL THE LIABILITY OF ANY HOLDER HEREUNDER BE GREATER IN
AMOUNT THAN THE DOLLAR AMOUNT OF THE PROCEEDS RECEIVED BY SUCH HOLDER UPON THE
SALE OF THE REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION STATEMENT GIVING
RISE TO SUCH INDEMNIFICATION OBLIGATION.


 


(C)           CONDUCT OF INDEMNIFICATION PROCEEDINGS. IN CASE ANY PROCEEDING
(INCLUDING ANY GOVERNMENTAL INVESTIGATION) SHALL BE INSTITUTED INVOLVING ANY
PERSON IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT PURSUANT TO SECTION 6(A) OR
6(B) HEREOF, SUCH PERSON (THE “INDEMNIFIED PARTY”) SHALL PROMPTLY NOTIFY THE
PERSON AGAINST WHOM SUCH INDEMNITY MAY BE SOUGHT (THE “INDEMNIFYING PARTY”) IN
WRITING AND THE INDEMNIFYING PARTY, UPON REQUEST OF THE INDEMNIFIED PARTY, SHALL
RETAIN COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY TO REPRESENT THE
INDEMNIFIED PARTY AND ANY OTHERS THE INDEMNIFYING PARTY MAY DESIGNATE IN SUCH
PROCEEDING AND SHALL PAY THE REASONABLE FEES AND DISBURSEMENTS OF SUCH COUNSEL
RELATED TO SUCH PROCEEDING. IN ANY SUCH PROCEEDING, ANY INDEMNIFIED PARTY SHALL
HAVE THE RIGHT TO RETAIN ITS OWN COUNSEL, BUT THE FEES AND EXPENSES OF SUCH
COUNSEL SHALL BE AT THE EXPENSE OF SUCH INDEMNIFIED PARTY UNLESS (I) THE
INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY SHALL HAVE MUTUALLY AGREED TO THE
RETENTION OF SUCH COUNSEL OR (II) THE NAMED PARTIES TO ANY SUCH PROCEEDING
(INCLUDING ANY IMPLEADED PARTIES) INCLUDE BOTH THE INDEMNIFYING PARTY AND THE
INDEMNIFIED PARTY AND REPRESENTATION OF BOTH PARTIES BY THE SAME COUNSEL WOULD
BE INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL DIFFERING INTERESTS BETWEEN THEM. IT
IS UNDERSTOOD THAT THE INDEMNIFYING PARTY SHALL NOT, IN RESPECT OF THE LEGAL
EXPENSES OF ANY INDEMNIFIED PARTY IN CONNECTION WITH ANY PROCEEDING OR RELATED
PROCEEDINGS IN THE SAME JURISDICTION, BE LIABLE FOR THE FEES AND EXPENSES OF
MORE THAN ONE SEPARATE FIRM (IN ADDITION TO ANY LOCAL COUNSEL) FOR ALL
INDEMNIFIED PARTIES, AND THAT ALL SUCH FEES AND EXPENSES SHALL BE REIMBURSED AS
THEY ARE INCURRED. SUCH SEPARATE FIRM SHALL BE DESIGNATED IN WRITING BY, IN THE
CASE OF PARTIES INDEMNIFIED PURSUANT TO SECTION 6(A), THE HOLDERS OF A MAJORITY
(WITH HOLDERS OF NOTES DEEMED

 

15

--------------------------------------------------------------------------------


 


TO BE THE HOLDERS, FOR PURPOSES OF DETERMINING SUCH MAJORITY, OF THE NUMBER OF
SHARES OF UNDERLYING COMMON STOCK INTO WHICH SUCH NOTES ARE OR WOULD BE
CONVERTIBLE AS OF THE DATE ON WHICH SUCH DESIGNATION IS MADE) OF THE REGISTRABLE
SECURITIES COVERED BY THE REGISTRATION STATEMENT HELD BY HOLDERS THAT ARE
INDEMNIFIED PARTIES PURSUANT TO SECTION 6(A) AND, IN THE CASE OF PARTIES
INDEMNIFIED PURSUANT TO SECTION 6(B), THE COMPANY. THE INDEMNIFYING PARTY SHALL
NOT BE LIABLE FOR ANY SETTLEMENT OF ANY PROCEEDING EFFECTED WITHOUT ITS WRITTEN
CONSENT, BUT IF SETTLED WITH SUCH CONSENT OR IF THERE BE A FINAL JUDGMENT FOR
THE PLAINTIFF, THE INDEMNIFYING PARTY AGREES TO INDEMNIFY THE INDEMNIFIED PARTY
FROM AND AGAINST ANY LOSS OR LIABILITY BY REASON OF SUCH SETTLEMENT OR JUDGMENT.
NOTWITHSTANDING THE FOREGOING SENTENCE, IF AT ANY TIME AN INDEMNIFIED PARTY
SHALL HAVE REQUESTED AN INDEMNIFYING PARTY TO REIMBURSE THE INDEMNIFIED PARTY
FOR FEES AND EXPENSES OF COUNSEL AS CONTEMPLATED BY THE SECOND AND THIRD
SENTENCES OF THIS PARAGRAPH, THE INDEMNIFYING PARTY AGREES THAT IT SHALL BE
LIABLE FOR ANY SETTLEMENT OF ANY PROCEEDING EFFECTED WITHOUT ITS WRITTEN CONSENT
IF (I) SUCH SETTLEMENT IS ENTERED INTO MORE THAN 60 DAYS AFTER RECEIPT BY SUCH
INDEMNIFYING PARTY OF THE AFORESAID REQUEST AND (II) SUCH INDEMNIFYING PARTY
SHALL NOT HAVE REIMBURSED THE INDEMNIFIED PARTY IN ACCORDANCE WITH SUCH REQUEST
PRIOR TO THE DATE OF SUCH SETTLEMENT; PROVIDED THAT THE INDEMNIFYING PARTY SHALL
NOT BE SO LIABLE FOR A SETTLEMENT EFFECTED WITHOUT ITS WRITTEN CONSENT SO LONG
AS IT IS REASONABLY CONTESTING IN GOOD FAITH THE AMOUNT OF THE FEES AND EXPENSES
OF COUNSEL OF THE INDEMNIFIED PARTY THAT MUST BE REIMBURSED. NO INDEMNIFYING
PARTY SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTY, EFFECT
ANY SETTLEMENT OF ANY PENDING OR THREATENED PROCEEDING IN RESPECT OF WHICH ANY
INDEMNIFIED PARTY IS OR COULD HAVE BEEN A PARTY AND INDEMNITY COULD HAVE BEEN
SOUGHT HEREUNDER BY SUCH INDEMNIFIED PARTY, UNLESS SUCH SETTLEMENT INCLUDES AN
UNCONDITIONAL RELEASE OF SUCH INDEMNIFIED PARTY FROM ALL LIABILITY ON CLAIMS
THAT ARE THE SUBJECT MATTER OF SUCH PROCEEDING.


 


(D)           CONTRIBUTION. TO THE EXTENT THAT THE INDEMNIFICATION PROVIDED FOR
IN THIS SECTION 6 IS UNAVAILABLE TO AN INDEMNIFIED PARTY UNDER SECTION 6(A) OR
6(B) HEREOF IN RESPECT OF ANY LOSSES OR IS INSUFFICIENT TO HOLD SUCH INDEMNIFIED
PARTY HARMLESS, THEN EACH APPLICABLE INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING
SUCH INDEMNIFIED PARTY, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH
INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES (I) IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT THE RELATIVE BENEFITS RECEIVED BY THE INDEMNIFYING PARTY
OR PARTIES ON THE ONE HAND AND THE INDEMNIFIED PARTY OR PARTIES ON THE OTHER
HAND OR (II) IF THE ALLOCATION PROVIDED BY CLAUSE (I) ABOVE IS NOT PERMITTED BY
APPLICABLE LAW, IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT NOT ONLY THE
RELATIVE BENEFITS REFERRED TO IN CLAUSE (I) ABOVE BUT ALSO THE RELATIVE FAULT OF
THE INDEMNIFYING PARTY OR PARTIES ON THE ONE HAND AND OF THE INDEMNIFIED PARTY
OR PARTIES ON THE OTHER HAND IN CONNECTION WITH THE STATEMENTS OR OMISSIONS THAT
RESULTED IN SUCH LOSSES, AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.
BENEFITS RECEIVED BY THE COMPANY SHALL BE DEEMED TO BE EQUAL TO THE TOTAL NET
PROCEEDS FROM THE INITIAL PLACEMENT PURSUANT TO THE PURCHASE AGREEMENT (BEFORE
DEDUCTING EXPENSES) OF THE REGISTRABLE SECURITIES TO WHICH SUCH LOSSES RELATE.
BENEFITS RECEIVED BY ANY HOLDER SHALL BE DEEMED TO BE EQUAL TO THE VALUE OF
RECEIVING REGISTRABLE SECURITIES THAT ARE REGISTERED UNDER THE SECURITIES ACT.
THE RELATIVE FAULT OF THE HOLDERS ON THE ONE HAND AND THE COMPANY ON THE OTHER
HAND SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER THE UNTRUE
OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR THE OMISSION OR ALLEGED
OMISSION TO STATE A MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY THE HOLDERS
OR BY THE COMPANY, AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO
INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION.
THE HOLDERS’ RESPECTIVE OBLIGATIONS TO CONTRIBUTE PURSUANT TO THIS PARAGRAPH ARE
SEVERAL IN PROPORTION TO THE RESPECTIVE

 

16

--------------------------------------------------------------------------------


 


NUMBER OF REGISTRABLE SECURITIES THEY HAVE SOLD PURSUANT TO A REGISTRATION
STATEMENT, AND NOT JOINT.


 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method or allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. The amount
paid or payable by an indemnified party as a result of the Losses referred to in
the immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding this Section 6(d), an indemnifying party that
is a selling Holder shall not be required to contribute any amount in excess of
the amount by which the total price at which the Registrable Securities sold by
such indemnifying party and distributed to the public were offered to the public
exceeds the amount of any damages that such indemnifying party has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

 


(E)           THE INDEMNITY, CONTRIBUTION AND EXPENSE REIMBURSEMENT OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE IN ADDITION TO ANY LIABILITY ANY INDEMNIFIED
PARTY MAY OTHERWISE HAVE HEREUNDER, UNDER THE PURCHASE AGREEMENT OR OTHERWISE.


 


(F)            THE INDEMNITY AND CONTRIBUTION PROVISIONS CONTAINED IN THIS
SECTION 6 SHALL REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT REGARDLESS OF (I)
ANY TERMINATION OF THIS AGREEMENT, (II) ANY INVESTIGATION MADE BY OR ON BEHALF
OF ANY HOLDER OR ANY PERSON CONTROLLING ANY HOLDER, OR THE COMPANY, OR THE
COMPANY’S OFFICERS OR DIRECTORS OR ANY PERSON CONTROLLING THE COMPANY AND (III)
THE SALE OF ANY REGISTRABLE SECURITIES BY ANY HOLDER.

 

17

--------------------------------------------------------------------------------


 

SECTION 7.           Information Requirements. The Company covenants that, if at
any time before the end of the Effectiveness Period the Company is not subject
to the reporting requirements of the Exchange Act, it will cooperate with any
Holder and take such further reasonable action as any Holder may reasonably
request in writing (including, without limitation, making such reasonable
representations as any such Holder may reasonably request), all to the extent
required from time to time to enable such Holder to sell Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144 and Rule 144A under the Securities Act and
customarily taken in connection with sales pursuant to such exemptions. Upon the
written request of any Holder, the Company shall deliver to such Holder a
written statement as to whether it has complied with such filing requirements,
unless such a statement has been included in the Company’s most recent report
filed pursuant to Section 13 or Section 15(d) of Exchange Act. Notwithstanding
the foregoing, nothing in this Section 7 shall be deemed to require the Company
to register any of its securities (other than the Common Stock) under any
section of the Exchange Act.

 

SECTION 8.           Miscellaneous.

 


(A)           NO CONFLICTING AGREEMENTS. THE COMPANY IS NOT, AS OF THE DATE
HEREOF, A PARTY TO, NOR SHALL IT, ON OR AFTER THE DATE OF THIS AGREEMENT, ENTER
INTO, ANY AGREEMENT WITH RESPECT TO ITS SECURITIES THAT CONFLICTS WITH THE
RIGHTS GRANTED TO THE HOLDERS IN THIS AGREEMENT. THE COMPANY REPRESENTS AND
WARRANTS THAT THE RIGHTS GRANTED TO THE HOLDERS HEREUNDER DO NOT IN ANY WAY
CONFLICT WITH THE RIGHTS GRANTED TO THE HOLDERS OF THE COMPANY’S SECURITIES
UNDER ANY OTHER AGREEMENTS.


 


(B)           AMENDMENTS AND WAIVERS. THE PROVISIONS OF THIS AGREEMENT,
INCLUDING THE PROVISIONS OF THIS SENTENCE, MAY NOT BE AMENDED, MODIFIED OR
SUPPLEMENTED, AND WAIVERS OR CONSENTS TO DEPARTURES FROM THE PROVISIONS HEREOF
MAY NOT BE GIVEN, UNLESS THE COMPANY HAS OBTAINED THE WRITTEN CONSENT OF HOLDERS
OF A MAJORITY OF THE THEN OUTSTANDING REGISTRABLE SECURITIES (WITH HOLDERS OF
NOTES DEEMED TO BE THE HOLDERS, FOR PURPOSES OF THIS SECTION, OF THE NUMBER OF
SHARES OF UNDERLYING COMMON STOCK INTO WHICH SUCH NOTES ARE OR WOULD BE
CONVERTIBLE AS OF THE DATE ON WHICH SUCH CONSENT IS REQUESTED). NOTWITHSTANDING
THE FOREGOING, A WAIVER OR CONSENT TO DEPART FROM THE PROVISIONS HEREOF WITH
RESPECT TO A MATTER THAT RELATES EXCLUSIVELY TO THE RIGHTS OF HOLDERS WHOSE
SECURITIES ARE BEING SOLD PURSUANT TO A REGISTRATION STATEMENT AND THAT DOES NOT
DIRECTLY OR INDIRECTLY AFFECT THE RIGHTS OF OTHER HOLDERS MAY BE GIVEN BY
HOLDERS OF AT LEAST A MAJORITY OF THE REGISTRABLE SECURITIES BEING SOLD BY SUCH
HOLDERS PURSUANT TO SUCH REGISTRATION STATEMENT; PROVIDED, THAT THE PROVISIONS
OF THIS SENTENCE MAY NOT BE AMENDED, MODIFIED, OR SUPPLEMENTED EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF THE IMMEDIATELY PRECEDING SENTENCE. EACH
HOLDER OF REGISTRABLE SECURITIES OUTSTANDING AT THE TIME OF ANY SUCH AMENDMENT,
MODIFICATION, SUPPLEMENT, WAIVER OR CONSENT OR THEREAFTER SHALL BE BOUND BY ANY
SUCH AMENDMENT, MODIFICATION, SUPPLEMENT, WAIVER OR CONSENT EFFECTED PURSUANT TO
THIS SECTION 8(B), WHETHER OR NOT ANY NOTICE, WRITING OR MARKING INDICATING SUCH
AMENDMENT, MODIFICATION, SUPPLEMENT, WAIVER OR CONSENT APPEARS ON THE
REGISTRABLE SECURITIES OR IS DELIVERED TO SUCH HOLDER.


 


(C)           NOTICES. ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR OR
PERMITTED HEREUNDER SHALL BE MADE IN WRITING BY HAND DELIVERY, BY TELECOPIER, BY
COURIER GUARANTEEING OVERNIGHT DELIVERY OR BY FIRST-CLASS MAIL, RETURN RECEIPT
REQUESTED, AND SHALL BE DEEMED GIVEN

 

18

--------------------------------------------------------------------------------


 


(I) WHEN MADE, IF MADE BY HAND DELIVERY, (II) UPON CONFIRMATION, IF MADE BY
TELECOPIER, (III) ONE (1) BUSINESS DAY AFTER BEING DEPOSITED WITH SUCH COURIER,
IF MADE BY OVERNIGHT COURIER OR (IV) ON THE DATE INDICATED ON THE NOTICE OF
RECEIPT, IF MADE BY FIRST-CLASS MAIL, TO THE PARTIES AS FOLLOWS:


 


(1)           IF TO A HOLDER, AT THE MOST CURRENT ADDRESS GIVEN BY SUCH HOLDER
TO THE COMPANY IN A NOTICE AND QUESTIONNAIRE OR ANY AMENDMENT THERETO;


 


(2)           IF TO THE COMPANY, TO:


 

Axcelis Technologies, Inc.

108 Cherry Hill Drive

Beverly, Massachusetts 01915

Attention: General Counsel

Telecopy No.: (978) 787-4200

 

with a copy to (which shall not constitute notice):

 

Edwards Angell Palmer & Dodge LLP

111 Huntington Avenue
Boston, MA  02199-7613
Attention:  Matthew Dallett

Telecopy No.: (617) 227-4420

 


(3)           IF TO THE PURCHASER, TO:


 

Quantum Partners LDC

c/o Soros Fund Management LLC

888 Seventh Avenue

New York, NY  10106

Attention:  Cynthia Paul

Telecopy No.: (646) 731-5431

 

with a copy to:

 

Akin, Gump, Strauss, Hauer and Feld, LLP

590 Madison Avenue

New York, NY  10022

Attention:  Patrick J. Dooley, Esq.

Telecopy No.: (212) 872-1002

 

or to such other address as such person may have furnished to the other persons
identified in this Section 8(c) in writing in accordance herewith.

 


(D)           APPROVAL OF HOLDERS. WHENEVER THE CONSENT OR APPROVAL OF HOLDERS
OF A SPECIFIED PERCENTAGE OF REGISTRABLE SECURITIES IS REQUIRED HEREUNDER,
REGISTRABLE SECURITIES HELD BY THE COMPANY OR ITS AFFILIATES (AS SUCH TERM IS
DEFINED IN RULE 405 UNDER THE SECURITIES ACT) (OTHER THAN THE PURCHASER OR
SUBSEQUENT HOLDERS IF SUCH SUBSEQUENT HOLDERS ARE DEEMED TO BE SUCH

 

19

--------------------------------------------------------------------------------


 


AFFILIATES SOLELY BY REASON OF THEIR HOLDINGS OF SUCH REGISTRABLE SECURITIES)
SHALL NOT BE COUNTED IN DETERMINING WHETHER SUCH CONSENT OR APPROVAL WAS GIVEN
BY THE HOLDERS OF SUCH REQUIRED PERCENTAGE.


 


(E)           SUCCESSORS AND ASSIGNS. ANY PERSON WHO PURCHASES ANY REGISTRABLE
SECURITIES FROM THE PURCHASER SHALL BE DEEMED, FOR PURPOSES OF THIS AGREEMENT,
TO BE AN ASSIGNEE OF THE PURCHASER. THIS AGREEMENT SHALL INURE TO THE BENEFIT OF
AND BE BINDING UPON THE SUCCESSORS AND ASSIGNS OF EACH OF THE PARTIES AND SHALL
INURE TO THE BENEFIT OF AND BE BINDING UPON EACH HOLDER OF ANY REGISTRABLE
SECURITIES.


 


(F)            COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH
WHEN SO EXECUTED SHALL BE DEEMED TO BE ORIGINAL AND ALL OF WHICH TAKEN TOGETHER
SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


(G)           HEADINGS. THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


 


(H)           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CHOICE OF LAW RULES.


 


(I)            SEVERABILITY. IF ANY TERM, PROVISION, COVENANT OR RESTRICTION OF
THIS AGREEMENT IS HELD TO BE INVALID, ILLEGAL, VOID OR UNENFORCEABLE, THE
REMAINDER OF THE TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS SET FORTH HEREIN
SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED
OR INVALIDATED THEREBY, AND THE PARTIES HERETO SHALL USE THEIR REASONABLE BEST
EFFORTS TO FIND AND EMPLOY AN ALTERNATIVE MEANS TO ACHIEVE THE SAME OR
SUBSTANTIALLY THE SAME RESULT AS THAT CONTEMPLATED BY SUCH TERM, PROVISION,
COVENANT OR RESTRICTION, IT BEING INTENDED THAT ALL OF THE RIGHTS AND PRIVILEGES
OF THE PARTIES SHALL BE ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY LAW.


 


(J)            ENTIRE AGREEMENT. THIS AGREEMENT IS INTENDED BY THE PARTIES AS A
FINAL EXPRESSION OF THEIR AGREEMENT AND IS INTENDED TO BE A COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO IN
RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN AND THE REGISTRATION RIGHTS
GRANTED BY THE COMPANY WITH RESPECT TO THE REGISTRABLE SECURITIES. EXCEPT AS
PROVIDED IN THE PURCHASE AGREEMENT, THERE ARE NO RESTRICTIONS, PROMISES,
WARRANTIES OR UNDERTAKINGS, OTHER THAN THOSE SET FORTH OR REFERRED TO HEREIN,
WITH RESPECT TO THE REGISTRATION RIGHTS GRANTED BY THE COMPANY WITH RESPECT TO
THE REGISTRABLE SECURITIES. THIS AGREEMENT SUPERSEDES ALL PRIOR AGREEMENTS AND
UNDERTAKINGS AMONG THE PARTIES WITH RESPECT TO SUCH REGISTRATION RIGHTS. NO
PARTY HERETO SHALL HAVE ANY RIGHTS, DUTIES OR OBLIGATIONS OTHER THAN THOSE
SPECIFICALLY SET FORTH IN THIS AGREEMENT. IN NO EVENT WILL SUCH METHODS OF
DISTRIBUTION TAKE THE FORM OF AN UNDERWRITTEN OFFERING OF THE REGISTRABLE
SECURITIES WITHOUT THE PRIOR AGREEMENT OF THE COMPANY.


 


(K)           TERMINATION. THIS AGREEMENT AND THE OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL TERMINATE UPON THE END OF THE EFFECTIVENESS PERIOD, EXCEPT FOR
ANY LIABILITIES OR OBLIGATIONS UNDER SECTION 4, 5 OR 6 HEREOF AND THE
OBLIGATIONS TO MAKE PAYMENTS OF AND PROVIDE FOR LIQUIDATED

 

20

--------------------------------------------------------------------------------


 


DAMAGES UNDER SECTION 2(E) HEREOF TO THE EXTENT SUCH DAMAGES ACCRUE PRIOR TO THE
END OF THE EFFECTIVENESS PERIOD, EACH OF WHICH SHALL REMAIN IN EFFECT IN
ACCORDANCE WITH ITS TERMS.

 

[signature page follows]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

AXCELIS TECHNOLOGIES, INC.

 

 

 

 

 

By

 /s/ Mary G. Puma

 

 

Name:

Mary G. Puma

 

 

Title:

Chairman, CEO, and President

 

 

Confirmed and accepted as of
the date first above written:

 

QUANTUM PARTNERS LDC

 

 

By

 /s/ Jay Schoenfarber

 

 

Name:

Jay Schoenfarber

 

Title:

Attorney-in-fact

 

[Registration Rights Agreement]

 

--------------------------------------------------------------------------------